DETAILED ACTION
This communication is responsive to applicant’s response filed January 4, 2022. Applicant’s amendments and arguments have been carefully considered.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the amended claim 6, lines 12-13, the expression “… in such a way that the in-pipe moving apparatus moves linearly in a radial direction of a pipe …” is not clear because as best understood, the moving apparatus of the present invention does not move linearly in a radial direction, but rather it is configured to travel along the longitudinal direction of the pipe. 
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference (JP 3-153457) in view of Fournot (US 4,601,204).
The JP reference discloses an in-pipe moving apparatus including two sets of crawler traveling elements 1, and actuators in the form of pressing springs on expansion rod 7 arranged to press the two sets of crawler traveling elements (engaging elements) 1 into engagement with the inner wall of a pipe.
Fournot discloses an in-pipe moving apparatus including multiple sets of engaging elements 114 (Fig. 3) configured to be pressed against the inner wall of a pipe via actuators 112 in the form of variable bags 116, which can be extended and contracted in accordance with fluid supplied to/remove from the variable bags through compressed air supply conduits 124, and multiple return springs 120 to cause variable 
In view of Fournot, it would have been obvious to one of ordinary skill in the art to alternatively replacing the actuating assembly in the form of pressing springs of the structure of the JP reference with a different actuating assembly having variable bags and return springs, similar to that taught by Fournot, for performing the expected function of extending and retracting the engaging elements of the moving apparatus, and for achieving expected advantages thereof, such as enhancing operational flexibilities of extending/retracting the engaging elements as needed. The structure of the JP reference, as modified, is considered to include the combination of features of instant claim 1, wherein the two sets of crawler traveling elements in the structure of the JP reference, as modified, are readable as being configured and arranged as recited in instant claim 1.
Regarding instant claim 4, consider the structure of the JP reference, wherein the plurality of rods 7 are readable as support pieces, which are considered to obviously remain useful for the expected function thereof in the structure of the JP reference, as modified.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over International reference (WO 2011/009420) in view of Brignac (US 2008/0289421).
The WO reference discloses an in-pipe moving apparatus comprising at least three sets of crawler traveling elements that include inner pipe engaging members 16 and arms 14,15.

In view of Brignac, it would have been obvious to one of ordinary skill in the art to alternatively use a variable bag, similar to that taught by Brignac, in the structure of the WO reference for performing the expected function of an actuator, and achieving the expected advantage of a simpler construction.
Claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Responses to Applicant’s Arguments:
Regarding the rejection of claim 6 under 35 U.S.C. 112, it is noted that applicant has not addressed the specific point of confusion raised in the rejection, which is the moving apparatus moving linearly in a radial direction of a pipe. As best understood, the moving apparatus of the present invention is configured to move along the longitudinal direction of the pipe instead of in a radial direction of a pipe. 
Regarding applicant’s arguments directed to the rejections of claim 1 over JP ‘457 in view of Fournot, and claim 8 over WO ‘420 and Brignac, those arguments are not persuasive because the teachings of Fournot and Brignac regarding to the use of 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617